Exhibit 10.40

SIXTH AMENDMENT TO THE

SENIOR SECURED CREDIT AGREEMENT

This SIXTH AMENDMENT TO THE SENIOR SECURED CREDIT AGREEMENT, dated as of
September 22, 2008 (this “Amendment”), in respect of and to that certain Senior
Secured Credit Agreement, dated as of October 17, 2006, as amended by the First
Amendment to the Credit Agreement, dated as of June 5, 2007, by the Second
Amendment to the Credit Agreement, dated as of September 11, 2007, by the Third
Amendment to the Credit Agreement, dated as of February 4, 2008, by the Fourth
Amendment and Limited Waiver to the Credit Agreement, dated as of February 14,
2008, and by the Fifth Amendment to the Credit Agreement, dated as of August 25,
2008 (as further amended, modified, restated, amended and restated and/or
supplemented from time to time, the “Credit Agreement”), by and among SILICON
GRAPHICS, INC., a corporation formed under the laws of Delaware (the “Parent”),
and certain of the Parent’s Subsidiaries identified on the signature pages
thereto, as borrowers (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower”, and collectively, jointly and
severally, as the “Borrowers”), the other Credit Parties thereto from time to
time, as Guarantors, the lenders party thereto from time to time (the
“Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., a corporation formed under the
laws of Delaware (“Morgan Stanley”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns, if any, the
“Administrative Agent”), as revolving agent for the Revolving Lenders (in such
capacity, together with its successors and assigns, if any, the “Revolving
Agent”), and MORGAN STANLEY & CO., INCORPORATED (“MS& Co.”) as collateral agent
for the Secured Creditors (in such capacity, together with its successors and
assigns, if any, the “Collateral Agent”). Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings set forth in the
Credit Agreement.

RECITALS:

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders agree to amend the Credit Agreement to eliminate the Revolving
Agent’s right to impose and adjust the amount of reserves in respect of the
Total Revolving Commitment.

WHEREAS, the Administrative Agent, the Borrowers, and the Required Lenders (as
defined below) are willing to consent to this Amendment pursuant to, and subject
to, the terms and conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:

SECTION 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings set forth in the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

2.1 Article I, Section 1.01(a) is hereby amended by deleting the following
language:

“; provided, further, that the Revolving Agent shall have the right from time to
time to impose and adjust the amount of reserves against availability in its
reasonable credit judgment based upon a change in circumstance”.

2.2 Article I, Section 1.01(c)(i) is hereby amended by deleting the reference to
“1:00 p.m.” and replacing it with “2:00 p.m.”.

2.3 Article XIV, Section 14.01 is hereby amended by deleting the definition of
“Available Commitments” in its entirety and replacing it with the following:

““Available Commitments” means, as of any date, the Total Revolving Commitment
minus the Aggregate Exposure.”

2.4 Article XIV, Section 14.01 is hereby amended by deleting the definition of
“Reserve Amount” in its entirety.

SECTION 3. Representations and Warranties. The Borrowers hereby represents and
warrants as follows:

3.1 As of the date hereof, all of the representations and warranties contained
in the each of the Credit Agreement and each of the other Loan Documents are
true and correct in all material respects, except to the extent such
representations and warranties specifically relate to an earlier date thereto,
in which case, such representations and warranties shall be true and correct as
of such earlier date.

3.2 The execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate action, and this
Amendment constitutes the legal, valid and binding obligation of such Credit
Parties and is enforceable against them in accordance with its terms, except as
the enforcement hereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally or to general principles of equity.

3.3 The execution, delivery and performance of this Amendment by the Credit
Parties and the consummation of the transactions contemplated hereby does not,
and will not, contravene or conflict with any provision of (i) applicable law,
(ii) any judgment, decree or order to which any Credit Party or its property is
subject, or (iii) the Governing Documents of the Credit Parties and does not,
and will not, contravene, conflict with or cause any Lien to arise under any
provision of any indenture, agreement, mortgage, lease, instrument or other
document, including the Loan Documents.

3.4 No Default or Event of Default has occurred and is continuing under any of
the Loan Documents or will be triggered by the execution, delivery or
performance of this Amendment or the consummation of the transactions
contemplated hereby.



--------------------------------------------------------------------------------

3.5 Both before and after giving effect to this Amendment, the Collateral Agent,
on behalf of the Secured Parties, has a valid, perfected, first priority lien
and security interest in the Collateral.

3.6 Each of the Credit Agreement and each of the other Loan Documents remain in
full force and effect.

SECTION 4. Conditions Precedent to Effectiveness. This Amendment shall be
effective upon the satisfaction of the following:

4.1 This Amendment shall have been duly executed and delivered by each Credit
Party, the Administrative Agent, and the Required Lenders.

4.2 No Default or Event of Default has occurred and is continuing under any Loan
Document or will be triggered by the execution, delivery or performance of this
Amendment or the consummation of the transactions contemplated hereby.

4.3 The representations and warranties contained herein shall be true and
correct.

4.4 The Borrowers shall have paid the fees, costs and expenses incurred by the
Agents in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, attorneys’ fees of Sullivan & Cromwell
LLP.

SECTION 5. Miscellaneous.

5.1 Certain Terms. All references in the Credit Agreement to the “Agreement,”
“hereof,” “herein,” “hereunder” or any other words of similar import shall be
deemed to be references to the Credit Agreement as amended by this Amendment.

5.2 No Waiver. The execution, delivery and effect of this Amendment shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
waiver, amendment or modification of any term or condition of the Loan Documents
except as specifically provided herein or (ii) prejudice any right, power or
remedy that the Agents or any Lender now has or may have in the future under or
in connection with the Loan Documents.

5.3 Confirmation of Guarantee. By executing and delivering this Amendment, each
Guarantor hereby (a) confirms that the Lenders continue, and will continue, to
have the benefit of the guaranty contained in the Credit Agreement and the
execution and delivery of the Amendment does not in any way modify, reduce,
revise, discharge or otherwise impair or affect the Guarantors’ obligations
thereunder, (b) acknowledges that the guaranty contained in the Credit Agreement
remains in full force and effect and (c) ratifies the guaranty and further
ratifies and confirms any Liens granted by it to the Collateral Agent for the
benefit of the Lenders under the Loan Documents.



--------------------------------------------------------------------------------

5.4 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

5.5 CONFIRMATION AND ACKNOWLEDGEMENT OF THE OBLIGATIONS; RELEASE. EACH OF THE
CREDIT PARTIES HEREBY (A) CONFIRMS AND ACKNOWLEDGES TO THE AGENTS AND THE
LENDERS THAT IT IS VALIDLY AND JUSTLY INDEBTED TO THE AGENTS AND THE LENDERS FOR
THE PAYMENT OF ALL OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT) WITHOUT
OFFSET, DEFENSE, CAUSE OF ACTION OR COUNTERCLAIM OF ANY KIND OR NATURE
WHATSOEVER AND (B) REAFFIRMS AND ADMITS THE VALIDITY AND ENFORCEABILITY OF THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH OF THE CREDIT PARTIES, ON
ITS OWN BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES,
RELEASES AND DISCHARGES THE AGENTS AND THE LENDERS AND ALL OF THE AFFILIATES OF
THE AGENTS AND THE LENDERS, AND ALL OF THE DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS, AGENTS, SUCCESSORS AND ASSIGNS OF THE AGENTS AND THE LENDERS AND SUCH
AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION (KNOWN
AND UNKNOWN) ARISING OUT OF OR IN ANY WAY RELATING TO ANY OF THE LOAN DOCUMENTS
AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR OTHER MATTERS CONNECTED WITH ANY OF
THE LOAN DOCUMENTS, IN EACH CASE TO THE EXTENT ARISING (X) ON OR PRIOR TO THE
DATE HEREOF OR (Y) OUT OF, OR RELATING TO, ACTIONS, DEALINGS OR MATTERS
OCCURRING ON OR PRIOR TO THE DATE HEREOF.

5.6 Headings. The headings contained in this Amendment are solely for
convenience and shall not be used or relied upon in any manner in the
construction or interpretation of this Amendment.

5.7 Counterparts. This Amendment may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be deemed an original, and
all such counterparts, taken together, shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by electronic means shall be as effective as delivery of a manually
executed counterpart.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date hereof.

 

SILICON GRAPHICS, INC. By:  

/s/ Kathy Lanterman

  Name: Kathy Lanterman   Title: Senior Vice President and Chief Financial
Officer

 

SILICON GRAPHICS FEDERAL, INC. By:  

/s/ Kathy Lanterman

  Name: Kathy Lanterman   Title: Senior Vice President and Chief Financial
Officer

 

SILICON GRAPHICS WORLD TRADE CORPORATION By:  

/s/ Kathy Lanterman

  Name: Kathy Lanterman   Title: Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: MORGAN STANLEY SENIOR FUNDING, INC., on behalf of and at
the direction of the Required Lenders By:  

/s/ Stephen B. King

 

Name: Stephen B. King

 

Title: Vice President